Title: July 25. 1796. Monday.
From: Adams, John
To: 


       Dull Weather but no Rain. The Lathrops with the Team are going to the Swamp on Penns Hill for a Load of Wood that Trask has cutt.
       Rode up to the Swamp on Penns hill. Sullivan and Bass loaded up a Cord of Wood and Sullivan drove it home. Bass staid and cutt down and cutt up an old Walnut, murdered: by the Women and Children for their Dye Potts, cutt down and cutt up an old Appletree and a Buttonwood Tree. When Sullivan returned he climbed and trimmed two large Buttonwoods. I then left Bass and Sullivan to load their Waggon with the Wood and came home to dinner.
       Brisler, Billings, Thomas, James and Prince, after mowing the Barley on Stoney field Hill, were gone down to the Beech to rake and heap the Barley ready for Sullivan to bring home, after he shall have unloaded his Wood. The Weather is warm and clear. Sullivan came home, unloaded his Wood, went down to the Beech and brought up all the Black Grass and Barley at one Load, which was so heavy however that he could not ascend the Hill to the little Barn. Brisler, Bass and James raked upon Stony field hill.
      